DETAILED ACTION
This action is in response to the amendment filed 11/10/2020. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 10-13, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birke et al. (US Patent No US 10,095,621 B1)(hereafter referred to as Birke).


Regarding Claim 1, Birke anticipates:
A system comprising: a processor (host/ processor [Fig 4][Col 6 Line 43][Col 9 Lines 40-48]);  5a memory cache coupled to a lower-level memory (LLC cache coupled to main memory entities [Fig 4/5][Col 9 Lines 49-57]); a memory cache controller (Control entity [Fig 5][Col 10 Lines 12-15]); wherein the processor is configured to: calculate a first set of quotas for a plurality of quota groups (The control entity receives information regarding cache misses and memory bandwidth usage for each application/VM (quota group) and then assigns a partition of the cache to the VM (assignment or no assignment of a partition is a quota) [Col 10 Lines 28-50][Col 12 lines 44-55]), wherein one or more data flows map to one or more quota groups of the plurality of 10quota groups (Each application and its associated requests (data flows) maps to its own partition [Col 10 Lines 40-50]); cause the memory cache controller to enforce memory cache usage of the one or more data flows according to a corresponding quota, from the first set of quotas, allocated for the plurality of quota groups (The control entity controls the cache partitioning for the plurality of applications (controlling a quota (partition or no partition) for each quota group (application)) [Col 10 Lines 40-55]); monitor the memory cache usage and status of the one or more data flows during run-time (after initial partitioning the number of cache misses (memory cache usage) is tracked and evaluated for each application/VM  [Col 11 Lines 15-20] Additionally, the control entity may ; calculate a second set of quotas for the plurality of quota groups (based on the number of cache misses (the amount of requests that then have to be sent to the main memory) the Application can retain its partition (quota) or it’s partition is removed [Col 11 Lines 15-47])  based at least upon a determination that a change has occurred in at least one of the memory cache usage or status of one or more data flows (responsive to determining if the change in cache misses is greater than or less than a threshold value (change in cache memory usage) [Col 11 Lines 15-46]) wherein at least one quota for a given quota group is different in the second set of quotas as compared to the first set of quotas (Birke: A bandwidth bound application (quota group) can be assigned an exclusive partition (partition assigned is the first quota) initially and the partition for that application can be removed after being monitored (i.e. no partition assigned is the second quota for that application, therefore the quota for that application is different in the first and second sets) [Col 12 Lines 42-54, Lines 60-66]); and cause the memory cache controller to enforce the memory cache usage of the one or more data flows 20according to a corresponding quota, from the second set of quotas, allocated for the plurality of quota groups (The .

Regarding Claim 3, Birke anticipates all of the elements of claim 1, as shown above.
Birke also anticipates:
wherein the processor is further configured to execute program instructions of a memory cache driver (Birke: processor can carry out program instructions to perform the described invention [Col 2 Lines 44-48]) to assign a quota to a given quota group based on a bandwidth reduction score calculated for the given quota group (Birke: The determination of whether or not a partition (quota) should be assigned to the application is based on the delta cache miss score of the application (quota group) from before and after the initial partitioning. The cache miss score is indicative of the bandwidth required by the application for the main memory as a higher cache miss score requires more cache accesses to main memory and therefore more bandwidth [Col 11 Lines 15-65]), wherein the bandwidth reduction score is calculated based on a reduction in memory bandwidth to the lower-level memory achieved per unit of memory cache allocated for the given quota group (Birke: The cache miss score is calculated for each application .  

Regarding Claim 4, Birke anticipates all of the elements of claim 3, as shown above.
Birke also anticipates:
wherein the program instructions of the memory 5cache driver are further executable by the processor to: assign a first quota to a first quota group with a relatively high bandwidth reduction score (Birke: If the change in change in cache miss score is above a threshold (indicating a high bandwidth reduction score) the cache partition initially assigned to the application is retained [Col 11 Lines 15-45]); and assign a second quota to a second quota group with a relatively low bandwidth reduction score (Birke: If the change in change in cache miss score is below a threshold (indicating a low bandwidth reduction score) the cache partition initially assigned to the application is removed (now providing a 0/no partition quota for the application) [Col 11 Lines 15-45]).  

Regarding Claim 5, Birke anticipates all of the elements of claim 3, as shown above.
Birke also anticipates:
wherein the program instructions of the memory cache driver are further executable by the processor to assign a priority to one or more data flows which is based on the bandwidth reduction score calculated for the data flow (Birke: The control unit can assign priorities to each applications request based on whether it was designated as cache-bound or bandwidth-bound according to its delta cache-miss score (bandwidth reduction score). Bandwidth-bound applications can be assigned a high priority while cache-bound applications can be assigned a medium priority level [Col 11 Lines 48-65]) 

Regarding Claim 6, Birke anticipates all of the elements of claim 5, as shown above.
Birke also anticipates:
wherein the program instructions of the memory cache driver are further executable by the processor to convey, to the memory cache controller, indications of assigned priorities of the plurality of quota groups (Birke: The requests of the categorized applications are prioritized and then “based on the priority scheme, requests addressed to the memory controller may be schedules in order to privilege bandwidth-intensive applications/VMs” [Col 11 Line 55-Col 12 Line 2] Memory .   

Regarding Claim 8, Birke anticipates:
An apparatus comprising: a memory storing program instructions (System memory comprising program modules to carry out the claimed invention [Col 7 Lines 10-13]); and  25a processor coupled to the memory (processor coupled to system memory [Col 6 Lines 41-45]), wherein the program instructions are executable by the processor (Birke: processor can carry out program instructions to perform the described invention [Col 2 Lines 44-48]) to: calculate a first set of quotas for a plurality of quota groups (The control entity receives information regarding cache misses and memory bandwidth usage for each application/VM (quota group) and then assigns a partition of the cache to the VM (assignment or no assignment of a partition is a quota) [Col 10 Lines 28-50][Col 12 lines 44-55]) , wherein one or more data flows map to one or more quota groups of the plurality of 10quota groups (Each application and its associated requests (data flows) maps to its own partition [Col 10 Lines 40-50]); cause a memory cache controller to enforce memory cache usage of the one or more data flows according to a corresponding quota, from the first set of quotas, allocated for the plurality of quota groups (The control entity controls ; receive updates regarding the memory cache usage and status of one or more data flows during run-time (after initial partitioning the number of cache misses (memory cache usage) is tracked and evaluated for each application/VM  [Col 11 Lines 15-20] Additionally, the control entity may receive information regarding the cache access rate of an application/VM (rate of cache accesses of an application/VM is indicative of a status of the data flow of the application/VM as its the rate requests of the VM/application (data flow) are accessing the cache) [Col 10 Lines 29-39]); calculate a second set of quotas for the plurality of quota groups (based on the number of cache misses (the amount of requests that then have to be sent to the main memory) the Application can retain its partition (quota) or if it’s partition is removed [Col 11 Lines 15-47])  based at least upon a determination that a change has occurred in at least one of the memory cache usage and/or status of the one or more data flows (responsive to determining if the change in cache misses is greater than or less than a threshold value (change in cache memory usage) [Col 11 Lines 15-46]) wherein at least one quota for a given quota group is different in the second set of quotas as compared to the first set of quotas (Birke: A bandwidth bound application (quota group) can be assigned an exclusive partition (partition assigned is the first quota) initially and the partition for that application can ; and cause the memory cache controller to enforce the memory cache usage of the one or more data flows 20according to a corresponding quota, from the second set of quotas, allocated for the plurality of quota groups (The control entity controls the cache partitioning for the plurality of applications (controlling a quota (partition) for each quota group (application)) [Col 10 Lines 40-55] The cache partitioning is reviewed and then its determined whether the partitions are maintained or removed. [Col 11 Lines 35-47]).

Regarding Claim 10, Birke anticipates all of the elements of claim 8, as shown above.
Birke also anticipates:
wherein the program instructions are further executable by the processor to (Birke: processor can carry out program instructions to perform the described invention [Col 2 Lines 44-48]) assign a quota to a given quota group based on a bandwidth reduction score calculated for the given quota group (Birke: The determination of whether or not a partition (quota) should be assigned to the application is based on the delta cache miss score of the application (quota group) from before and after the initial partitioning. The cache miss score is indicative of the , wherein the bandwidth reduction score is calculated based on a reduction in memory bandwidth to the lower-level memory achieved per unit of memory cache allocated for the given quota group (Birke: The cache miss score is calculated for each application based on its partition (partition can be a unit of memory cache). If the change in cache miss score is greater than a threshold that indicates a large reduction in bandwidth required to main memory as less accesses are required to main memory and the application is classified as cache-bound. If the change is less than the threshold that indicates a smaller reduction in bandwidth to the main memory and the application is classified as bandwidth-bound [Col 11 Lines 15-65]).  
 
Regarding Claim 11, Birke anticipates all of the elements of claim 10, as shown above.
Birke also anticipates:
wherein the program instructions are further executable by the processor to: assign a first quota to a first quota group with a relatively high bandwidth reduction score (Birke: If the change in change in cache miss score is above a threshold (indicating a high bandwidth reduction score) the cache partition initially assigned to the ; and assign a second quota to a second quota group with a relatively low bandwidth reduction score (Birke: If the change in change in cache miss score is below a threshold (indicating a low bandwidth reduction score) the cache partition initially assigned to the application is removed (now providing a 0/no partition quota for the application) [Col 11 Lines 15-45]).  
 
Regarding Claim 12, Birke anticipates all of the elements of claim 10, as shown above.
Birke also anticipates:
wherein the program instructions are further executable by the processor to assign a priority to one or more data flows which is based on the bandwidth reduction score calculated for the data flow (Birke: The control unit can assign priorities to each applications request based on whether it was designated as cache-bound or bandwidth-bound according to its delta cache-miss score (bandwidth reduction score). Bandwidth-bound applications can be assigned a high priority while cache-bound applications can be assigned a medium priority level [Col 11 Lines 48-65])
 
Regarding Claim 13, Birke anticipates all of the elements of claim 12, as shown above.
Birke also anticipates:
wherein the program instructions are further executable by the processor to convey, to the memory cache controller, indications of assigned priorities of the plurality of quota groups (Birke: The requests of the categorized applications are prioritized and then “based on the priority scheme, requests addressed to the memory controller may be schedules in order to privilege bandwidth-intensive applications/VMs” [Col 11 Line 55-Col 12 Line 2] Memory request provided to the memory controller are classified based on the classification information (i.e. memory controller receiving priority information) [Col 15 Lines 40-46]).   

Regarding Claim 15, Birke anticipates:
A method comprising: calculating a first set of quotas for a plurality of quota groups (The control entity receives information regarding cache misses and memory bandwidth usage for each application/VM (quota group) and then assigns a partition of the cache to the VM (assignment or no assignment of a partition is a quota) [Col 10 Lines 28-50][Col 12 lines 44-55]) , wherein one or more data flows map to one or more quota groups of the plurality of 10quota groups (Each application and its associated requests (data flows) maps to its own partition [Col 10 Lines 40-50]); causing a memory cache controller to enforce memory cache usage of the one or more data flows according to a corresponding quota, from the first set of quotas, allocated for the plurality of quota groups (The control entity controls the cache partitioning for the plurality ; monitoring the memory cache usage and status of the one or more data flows during run-time (after initial partitioning the number of cache misses (memory cache usage) is tracked and evaluated for each application/VM  [Col 11 Lines 15-20] Additionally, the control entity may receive information regarding the cache access rate of an application/VM (rate of cache accesses of an application/VM is indicative of a status of the data flow of the application/VM as its the rate requests of the VM/application (data flow) are accessing the cache) [Col 10 Lines 29-39]); calculate a second set of quotas for the plurality of quota groups (based on the number of cache misses (the amount of requests that then have to be sent to the main memory) the Application can retain its partition (quota) or if it’s partition is removed [Col 11 Lines 15-47])  responsive to detecting a change has occurred in at least one of the memory cache usage and/or status of one or more data flows (responsive to determining if the change in cache misses is greater than or less than a threshold value (change in cache memory usage) [Col 11 Lines 15-46]) wherein at least one quota for a given quota group is different in the second set of quotas as compared to the first set of quotas (Birke: A bandwidth bound application (quota group) can be assigned an exclusive partition (partition assigned is the first quota) initially and the partition for that application can be removed after being monitored (i.e. no partition ; and causing the memory cache controller to enforce the memory cache usage of the one or more data flows 20according to a corresponding quota, from the second set of quotas, allocated for the plurality of quota groups (The control entity controls the cache partitioning for the plurality of applications (controlling a quota (partition) for each quota group (application)) [Col 10 Lines 40-55] The cache partitioning is reviewed and then its determined whether the partitions are maintained or removed. [Col 11 Lines 35-47]).

Regarding Claim 17, Birke anticipates all of the elements of claim 15, as shown above.
Birke also anticipates:
further comprising assigning a quota to a given quota group based on a bandwidth reduction score calculated for the given quota group (Birke: The determination of whether or not a partition (quota) should be assigned to the application is based on the delta cache miss score of the application (quota group) from before and after the initial partitioning. The cache miss score is indicative of the bandwidth required by the application for the main memory as a higher cache miss score requires more cache accesses to main memory and therefore more bandwidth [Col 11 Lines 15-65]), wherein the bandwidth reduction score is calculated based on a reduction in memory bandwidth to the lower-level memory achieved per unit of memory cache allocated for the given quota group (Birke: The cache miss score is calculated for each application based on its partition (partition can be a unit of memory cache). If the change in cache miss score is greater than a threshold that indicates a large reduction in bandwidth required to main memory as less accesses are required to main memory and the application is classified as cache-bound. If the change is less than the threshold that indicates a smaller reduction in bandwidth to the main memory and the application is classified as bandwidth-bound [Col 11 Lines 15-65]).  
 
Regarding Claim 18, Birke anticipates all of the elements of claim 17, as shown above.
Birke also anticipates:
further comprising: assigning a first quota to a first quota group with a relatively high bandwidth reduction score (Birke: If the change in change in cache miss score is above a threshold (indicating a high bandwidth reduction score) the cache partition initially assigned to the application is retained [Col 11 Lines 15-45]); and assigning a second quota to a second quota group with a relatively low bandwidth reduction score (Birke: If the change in change in cache miss score is below a threshold (indicating a low bandwidth reduction score) the cache .  
 
Regarding Claim 19, Birke anticipates all of the elements of claim 17, as shown above.
Birke also anticipates:
further comprising assigning a priority to one or more data flows which is based on the bandwidth reduction score calculated for the data flow (Birke: The control unit can assign priorities to each applications request based on whether it was designated as cache-bound or bandwidth-bound according to its delta cache-miss score (bandwidth reduction score). Bandwidth-bound applications can be assigned a high priority while cache-bound applications can be assigned a medium priority level [Col 11 Lines 48-65]) 

Regarding Claim 20, Birke anticipates all of the elements of claim 19, as shown above.
Birke also anticipates:
further comprising conveying, to the memory cache controller, indications of assigned priorities of the plurality of quota groups (Birke: The requests of the categorized applications are prioritized and then “based on the priority scheme, requests addressed to the memory controller may be schedules in order to privilege bandwidth-intensive . 
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Birke in view of Kakarla et al. (US PGPUB No US 2015/0088805 A1)(hereafter referred to as Kakarla).
Regarding Claim 2, Birke discloses all of the elements of claim 1, as shown above.
Birke does not appear to explicitly disclose:
wherein based at least in part on a determination that a priority of a given memory request is greater than a lowest priority of given cache ways within a same quota group of the plurality of quota groups, the processor is further configured to replace a least recently used (LRU) cache way of the given cache ways within the same quota group

wherein based at least in part on a determination that a priority of a given memory request is greater than a lowest priority of given cache ways within a same quota group of the plurality of quota groups, the processor is further configured to replace a least recently used (LRU) cache way of the given cache ways within the same quota group (Kakarla discloses determining if a received request has a higher access count than data that is stored in the a set of the cache (request is higher priority than the lowest priority of the cache ways). If so, the data of the request will be cached in the place of the “lowest priority data or the cache lines indicated by the LRU” [0121][0123])
The disclosures by Birke and Kakarla are analogous to the claimed invention because they are in the same field of endeavor of processing in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Birke and Kakarla in front of them to include the teachings of Kakarla as both Birke and Kakarla disclose caching of data. Therefore it would be applying a known technique (evicting lower priority data for a higher priority request) to a known device (cache as disclosed by Birke) ready for improvement in order to yield predictable results (optimizing the storage system by retaining the highest priority data in the cache). MPEP 2143, Example D

Regarding Claim 9, Birke discloses all of the elements of claim 8, as shown above.

wherein based at least in part on a determination that a priority of a given memory request is greater than a lowest priority of given cache ways within a same quota group of the plurality of quota groups, the program instructions are further executable by the processor to replace a least recently used (LRU) cache way of the given cache ways within the same quota group
However Kakarla discloses:
wherein based at least in part on a determination that a priority of a given memory request is greater than a lowest priority of given cache ways within a same quota group of the plurality of quota groups, the program instructions are further executable by the processor to replace a least recently used (LRU) cache way of the given cache ways within the same quota group (Kakarla discloses determining if a received request has a higher access count than data that is stored in the a set of the cache (request is higher priority than the lowest priority of the cache ways). If so, the data of the request will be cached in the place of the “lowest priority data or the cache lines indicated by the LRU” [0121][0123])
The disclosures by Birke and Kakarla are analogous to the claimed invention because they are in the same field of endeavor of processing in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Birke and Kakarla in front of 

Regarding Claim 16, Birke discloses all of the elements of claim 15, as shown above.
Birke does not appear to explicitly disclose:
wherein in response to determining that a priority of a given memory request is greater than a lowest priority of given cache ways within a same quota group of the plurality of quota groups, the method further comprises replacing a least recently used (LRU) cache way of the given cache ways within the same quota group
However Kakarla discloses:
wherein in response to determining that a priority of a given memory request is greater than a lowest priority of given cache ways within a same quota group of the plurality of quota groups, the method further comprises replacing a least recently used (LRU) cache way of the given cache ways within the same quota group (Kakarla discloses determining if a received request has a higher access count than data that is stored in the a set of the cache (request is higher priority than the lowest priority of the cache ways). If so, the data of the request will be cached in 
The disclosures by Birke and Kakarla are analogous to the claimed invention because they are in the same field of endeavor of processing in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Birke and Kakarla in front of them to include the teachings of Kakarla as both Birke and Kakarla disclose caching of data. Therefore it would be applying a known technique (evicting lower priority data for a higher priority request) to a known device (cache as disclosed by Birke) ready for improvement in order to yield predictable results (optimizing the storage system by retaining the highest priority data in the cache). MPEP 2143, Example D


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Birke in view of Kacevas (US PGPUB No US 2013/0275683 A1)(hereafter referred to as Kacevas).
Regarding Claim 7, Birke discloses all of the elements of claim 1, as shown above.
Birke does not appear to explicitly disclose:
wherein the processor is further configured to over-20allocate the memory cache, wherein a total size of the second set of quotas is greater than a capacity of the memory cache
However Kacevas discloses:
wherein the processor is further configured to over-20allocate the memory cache, wherein a total size of the second set of quotas is greater than a capacity of the memory cache (Kacevas discloses assigning overlapping partitions to multiple agents. In the case of 3 agents half the cache is assigned to one agent (one quota of the set of quotas), the other half is assigned to another agent (second quota of the set of quotas) and the third agent is assigned the entire cache size (third quota of the set of quotas). Therefore the total size of all three quotas is larger than the total size of the memory cache. [0022-0023])
The disclosures by Birke and Kacevas are analogous to the claimed invention because they are in the same field of endeavor of processing in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Birke and Kacevas in front of them to include the teachings of Kacevas since Kacevas teaches that overlapping agents to the same partition increases the efficiency of the system by allowing the system to more effectively allocate cache partitions by assigning two agents to the same partition that are more likely to use the partition at different times. (Kacevas: [0021])

Regarding Claim 14, Birke discloses all of the elements of claim 8, as shown above.
Birke does not appear to explicitly disclose:
wherein the program instructions are further executable by the processor to over-20allocate a memory cache, wherein a total size of the second set of quotas is greater than a capacity of the memory cache
However Kacevas discloses:
wherein the program instructions are further executable by the processor to over-20allocate the memory cache, wherein a total size of the second set of quotas is greater than a capacity of the memory cache (Kacevas discloses assigning overlapping partitions to multiple agents. In the case of 3 agents half the cache is assigned to one agent (one quota of the set of quotas), the other half is assigned to another agent (second quota of the set of quotas) and the third agent is assigned the entire cache size (third quota of the set of quotas). Therefore the total size of all three quotas is larger than the total size of the memory cache. [0022-0023])
The disclosures by Birke and Kacevas are analogous to the claimed invention because they are in the same field of endeavor of processing in storage systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Birke and Kacevas in front of them to include the teachings of Kacevas since Kacevas teaches that overlapping agents to the same partition increases the efficiency of the system by allowing the system to more effectively allocate cache partitions by assigning two agents to the 

Response to Arguments
The claim objections to claims 5, 12 and 19 have been withdrawn in light of the instant amendments to the claim.
The 112b rejection has been withdrawn in light of the instant amendments to the claims.
On Page 10-11, the Applicant argues:
“Applicant submits the cited art taken singly or in combination fails to disclose or suggest at least the above highlighted features. In the present Office Action, it is suggested that Birke discloses "calculate a second set of quotas for the plurality of quota groups responsive to detecting a change in the memory cache usage or status of one or more agents." However, Applicant submits Birke fails to disclose or suggest the above highlighted features that include amendments for clarification reasons. For example, Birke discloses retaining an initial cache partition for a given virtual machine (VM) after determining during use of the initial cache partition, the number of cache misses for the VM reduced. Retaining the initial cache partition fails to disclose or suggest "wherein at least one quota for a given quota group is different in the second set of quotas as compared to the first set of quotas." 
Additionally, Birke discloses removing the initial cache partition for the given VM after determining during use of the initial cache partition, the number of cache misses for the VM increased. Removing the initial cache partition indicates that cache usage for the given VM is not bounded by any cache partition. Therefore, there is no second set of quotas for the given VM, and Birke fails to disclose or suggest "calculate a second set of quotas for the plurality of quota groups based at least upon a determination that a change has occurred in at least one of the memory cache usage or status of the one or more data flows." Whether an initial cache partition is retained or removed, these steps disclosed by Birke fail to disclose or suggest the at least the above highlighted features of claim 1. Birke discloses these contrasting features in at least the following: 
…
in step 2 the cache partition 231 associated with VM 220 (respectively, the application running on VM 220) is retained because of the proved performance gain (significant reduction of cache misses). However, cache partition 232 is removed because of lack of significant performance gain due to assigning a cache partition to VM 221 (respectively, the application running on VM 221). 
So, in other words, after initializing cache partitions, the cache partitioning is reviewed, and cache partitions are maintained for cache- bound applications/VMs and discarded for bandwidth-bound applications/VMs." (Birke, col. 11 lines 15-46) (Emphasis added) The above disclosures describe when determining a VM is a cache-bound VM, maintaining an initial cache partition for the VM. Retaining the initial cache partition fails to disclose or suggest "wherein at least one quota for a given quota group is different in the second set of quotas as compared to the first set of quotas." The above disclosures also describe when determining a VM is a bandwidth-bound VM, removing an initial cache partition for the VM. Removing the initial cache partition fails to disclose or suggest "calculate a second set of quotas for the plurality of quota groups based at least upon a determination that a change has occurred in at least one of the memory cache usage or status of the one or more data flows." Whether an initial cache partition is retained or removed, these steps disclosed by Birke fail to disclose or suggest "calculate a second set of quotas for the plurality of quota groups based at least upon a determination that a change has occurred in at least one of the memory cache usage or status of the one or more data flows, wherein at least one quota for a given quota group is different in the second set of quotas as compared to the first set of quotas." The remainder of the cited art fails to remedy the deficiencies of Birke. For at least all of these reasons, claim 1 is patently distinguishable from the cited art taken alone or in combination. 
11 /13 
Application Serial No. 16/530,216 - Filed August 2, 2019 As independent claims 8 and 15 include features similar to claim 1, claims 8 and 15 are patentably distinguished from the cited art for similar reasons. As each of the dependent claims includes the features of the independent claims on which they depend, each of the dependent claims is patentably distinct for at least the above reasons.” 

In regards to the Applicant’s argument that Birke does not disclose a second quota that is different from the first quota, the Examiner respectfully disagrees.
Specifically, the Examiner notes that the current claim language discloses quotas and does not explicitly disclose what is intended by the claimed quota. Birke discloses quotas of assigning a partition or not assigning a partition. A VM is assigned a partition 
In the interest of compact prosecution the Examiner notes that from the Applicant’s argument and the interview held on 1/21/21, it appears the Applicant is intending that the quotas are for assigning different sizes of partitions that can be dynamically adjusted. The Examiner recommends the Applicant clearly and distinctly claim what is intended by the claimed quotas to potentially overcome the interpretation given under Birke (see for example Fig 3 and [0038-0039] disclosing the quotas as an amount of bandwidth and the controller updating the amount of partitioning in response to receiving an updated quota/bandwidth amount.)

On Page 12, the Applicant argues:
“In addition, the dependent claims recite additional features neither disclosed nor suggested by the combination of cited art. As one example, the amended claim 2 recites: 
"The system as recited in claim 1, wherein based at least in part on a determination that a priority of a given memory request is greater than a lowest priority of given cache ways within a same quota group of the plurality of quota groups, the processor is further configured to replace a least recently used (LRU) cache way of the given cache ways within the same quota group." 
Applicant has reviewed the entire documents and submits the cited art taken singly or in combination nowhere discloses these further features of claim 2. Therefore, for at least these further reasons, claim 2 is patentably distinguishable from the cited art. Claims 9 and 16 include similar features and are similarly patentably distinguishable. 
In light of the foregoing amendments and remarks, Applicant submits that all pending claims are now in condition for allowance, and an early notice to that effect is earnestly solicited. If a telephone interview would speed allowance of any pending claims, such is requested at the Examiner's convenience.”

In regards to the Applicant’s argument that the prior art of record does not disclose the claimed subject matter of claims 2, 9 and 16, the Examiner has considered the argument but it is moot as it does not apply to the newly added prior art reference Kakarla used to teach the newly amended claims as shown in the rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE T BECHTOLD whose telephone number is (571)431-0762.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183